Slip Op. 13- 5

                UNITED STATES COURT OF INTERNATIONAL TRADE

 SIGMA-TAU HEALTHSCIENCE, INC.,

                        Plaintiff,

                        v.                                    Court No. 11-00093

 UNITED STATES,

                        Defendant.

                                             ORDER

[Granting defendant a limited extension of time to file an answer or otherwise respond to the
complaint]

                                                                     Dated: January 10, 2013

       Leslie A. Glick, John C. Monica and Karri N. Allen, Porter, Wright, Morris & Arthur,
LLP, of Washington, DC, for plaintiff.

       Justin R. Miller, Trial Attorney, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, of New York, NY, for defendant. With him on the motion were Stuart F.
Delery, Principal Deputy Assistant Attorney General and Barbara S. Williams,
Attorney-in-Charge, International Trade Field Office.

       Stanceu, Judge: Defendant United States moves under USCIT Rules 6 and 7 for an

extension of 29 days, to February 1, 2013, for the filing of its answer to the complaint. Def’s

Mot. for an Extension of Time to File its Answer or Otherwise Respond to Pl.’s Compl.

(Dec. 31, 2012), ECF No. 11 (Def.’s Mot.). Plaintiff “requests that defendant’s motion be

denied, or alternatively, that only a ten day extension be granted to January 14, 2013.” Pl.’s

Opp’n. to Def.’s Second Mot. for Extension of Time to File Answer or Otherwise Respond

(Jan. 4, 2013), ECF No. 12.
Court No. 11-00093                                                                              Page 2

       Opposing the motion, plaintiff notes that defendant’s answer originally was due on

November 19, 2012 and that defendant earlier moved, with plaintiff’s consent, for an extension

that resulted in the current due date of January 3, 2013. Id. at 2. Plaintiff argues that it will be

prejudiced by an extension of the requested length, id. at 3, informing the court that the requested

extension will interfere with its preparation of a complaint in a subsequent case involving similar

subject matter, which complaint is due on February 11, 2012, and that its next protest for entries

of similar products is due on January 16, 2013, id. at 1-2.

       The court is not persuaded that plaintiff will be prejudiced by defendant’s receiving a

limited time extension. Defendant’s answer may or may not be informative for plaintiff's

preparation of future complaints and protests, but in any event that delay will not prevent plaintiff

from taking procedural steps to protect its rights. Nevertheless, the court, cognizant of its

obligation to ensure a speedy resolution of this action, USCIT R. 1, observes that defendant, as a

result of the earlier extension, already has been granted 111 days to answer the complaint, which

was served on September 14, 2012. Defendant states that due to the complex and technical

nature of the issues involved, the number of allegations, and Hurricane Sandy, U.S. Customs and

Border Protection has not completed its review of plaintiff’s claims. Def.’s Mot. 2. Without

more than defendant has presented, the court is not persuaded that a completion of that review is

essential to defendant’s preparation of an answer. Therefore, the court will not grant the full

extension as requested. The court will allow defendant until January 25, 2013, to file its answer.

By that time, defendant will have had more than 130 days to accomplish this filing.
Court No. 11-00093                                                                         Page 3

       In consideration of defendant’s motion, plaintiff’s response thereto, and all papers and

proceedings herein, it is hereby

       ORDERED that the time for the filing of defendant’s answer to the complaint be, and
hereby is, extended to January 25, 2013.



                                                    /s/ Timothy C. Stanceu
                                                    Timothy C. Stanceu
                                                    Judge
Dated: January 10, 2013
       New York, New York